DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William S. Morriss on 1/29/2021

The application has been amended as follows: 

Claim 1, Line 5-6: specifying, via user input, a performance characteristic, , and orientation of at least one virtual camera within the common frame of references, wherein

Claim 13, Line 11-12: receive input specifying a performance characteristic, , and orientation of at least one virtual camera within the common frame of

Allowable Subject Matter
Claims 1-8, 10-20, and 22-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As discussed in the interview of 12/3/2020, amendment to the claims in order to now recite the proximity trigger of the rendering and display of image from selected location as well as the tracking of input regarding performance characteristic along with both orientation and location data for the camera sets the instant claims apart from the art to Chang and Makower of record. The instant claims now properly recite the processor performing both the setting of the virtual camera, including both position and orientation along with characteristics thereof, wherein the performance characteristic includes the proximity trigger based on target location. While Chang and Makower together disclose and teach the display of a change of view and the setting of virtual position/orientation, the trigger and change of location to allow for a maintenance of a working device in a field of view is not taught by the references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793